DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1.	This office action is in response to the Request for Continued Examination received 1/21/2022.
2.	Claims 21-40 are pending in the application. Claims 21, 29, and 36 are independent claims. Claims 1-20 have been cancelled by applicant.
3.	The rejection of claims 21-40 under 35 U.S.C. 103(a) as being unpatentable over Navarro in view of Nesbitt has been withdrawn in response to applicant’s amendments.



Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 21-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nesbitt et al., PGPub. 2013/0110585 filed (11/2/2011) in view of Katzin et al., PGPub 2012/0303425 filed (2/3/2012).
In reference to independent claim 21, Nesbitt teaches:
	receive, from a user computing device associated with a user, via an electronic network, a request for a custom link to a webpage identifying a product, wherein the request includes receiving the request upon a user selection when the user is visiting the webpage (See Nesbitt, para. 0084-0089, and 0097) A means whereby a request for a custom link to a webpage is generated based upon a user viewing an online shop webpage.  The reference to Nesbitt fails to explicitly state ‘a user selection when the user is visiting the webpage’ however the reference to Katzin teaches a method (See Katsin, para. 0218-0224, figures 8D-8F) whereby a user makes a selection within the webpage that triggers a request for a linked recommendations of products to the webpage. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the reference to Nesbitt which teaches the generation of custom links based upon a user viewing a specific product webpage with the reference to Katzin which includes a user selection mechanism within a webpage to initiate a request for a custom link to provide an added benefit of enhanced user control in selecting when to trigger a custom link request.      
	extract information associated with the product from the webpage, the extracted product information including at least one of a product image or a product price associated with the product (See Nesbitt, para. [0088]) extracting product price information for the current product from the online shop which is currently viewed by the user. 
	query the database for webpage information stored within the plurality of records, wherein the webpage information includes a plurality of product images or a plurality of product prices; and (See Nesbitt, para. [0048, 0088, 0099, 0102-014]) extracting product price information from the competitor online shopping servers identified by the URLs returned by the database server. The database server stores multiple groups of URLs each group having two or more URLs.
upon identifying a matching record in the database between the stored webpage information and the extracted product information displaying the matching record including the product image and the product price: (See Nesbitt, para. [0109-0117 and figure 5]) a means of displaying both the matching URL (item 720 of figure 5, Othershop.co.uk(39.99)) from a competitor’s webpage as a record and the product price to the user computing device in a generated inline frame. Further, the reference discloses price information included within the inline frame but fails to include product image data. However, the reference to Katzin (See Katzin, para. 0220-0222) illustrates in figures 8F custom links with images of products recommended to a user for selection. Identifying and displaying images of products in an ecommerce environment was well-known at the time the invention was made. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the reference to Nesbitt which teaches a means of identifying images and prices from competitor webpages and displaying pricing information with the reference to Katzin which teaches identifying and displaying product images since it would have provided an added benefit of selecting the correct product since the user would have both the price and image displayed within an inline frame.
	generate the custom link to the webpage, the custom link unique to the user (See Nesbitt, para. [0126-0130 and figure 5]) a custom link (item 720 of figure 5, Othershop.co.uk) is generated that is unique to the user since it resulted from the user’s interest in a specific product such as that displayed in figure 5, item 700. Also, the custom link, item 720, could include a referral link which is tracked based upon the user selection.
	generate an inline frame; transmit the inline frame including the generated custom link, the product image, and the product price to the user computing device (See Nesbitt, para. [0109-0117 and figure 5]) a means of displaying both the custom link and the product price to the user computing device in a generated inline frame. Further, the reference discloses price information included within the inline frame but fails to include product image data. However, the reference to Katzin (See Katzin, para. 0220-
	track, over a period of time, one or more online characteristics associated with the user using the transmitted custom link on a user webpage (See Nesbitt, para. [0092, 0095]) affiliate schemes are utilized that could track a selection of the custom link thus providing an online characteristic and further, database server records data relating to click-throughs by the user and/or purchases made by the user. 
In reference to dependent claim 22, Nesbitt teaches:
	determine that the matching record is unavailable in the database; dynamically create a new record of the webpage; and store, within the new record, metadata associated with the extracted product information (See Nesbitt, para. [0053]) the database determines URLs do not exist within a group for a specific product then alternative URLs for the product which is being interpreted as the metadata associated with the product information is stored within the database server as a new URL.  
In reference to dependent claim 23, Nesbitt teaches:
	wherein the server is further configured to format the custom link to be compatible with one or more social media platforms selected by the user (Nesbitt, para. [0049, 0056, 0121]) the database formats the custom link to be compatible with web based browsers and may include testing different formats to determine best results or success of link selection. 
In reference to dependent claim 24, Nesbitt teaches:
	wherein the extracted product information includes at least one of a product picture, a product name, or a price associated with the product (See Nesbitt, para. [0088]) extracting product price information for the current product from the online shop which is currently viewed by the user.
In reference to dependent claim 25, Nesbitt teaches:
	wherein the server is in network communication with one or more external product sources, and wherein the server is further configured to update at least one of a product description (See Nesbitt, para. [0053]) the database determines URLs do not exist within a group for a specific product then alternative URLs for the product which is being interpreted as the metadata associated with the product information is stored within the database server as a new URL.  
In reference to dependent claim 26, Nesbitt teaches:
	wherein the server is further configured to transmit, to the user computing device for display thereon, an estimated commission associated with the product identified on the webpage (See Nesbitt, para. 0168) the provider of the online shopping server pays the referrer for the referrals based upon a click-through payment or commission associated with the product associated with the custom link.
In reference to dependent claim 27, Nesbitt teaches:
	wherein the request is received upon a system activator bookmark being selected at the user computing device when the user is visiting the webpage (See Nesbitt, para. 0084-0089, and 0097) A means whereby a request for a custom link to a webpage is generated based upon a user viewing an online shop webpage.  The reference to Nesbitt fails to explicitly state ‘a system activator bookmark being selected at the user device when the user is visiting the webpage’ however the reference to Katzin teaches a method (See Katsin, para. 0218-0224, figures 8D-8F) whereby a user makes a user selection via a button within the webpage being viewed that triggers a request for a linked recommendations of products to the webpage. Therefore, it would have been obvious to one of ordinary skill in the art 
In reference to dependent claim 28, Nesbitt teaches:
	Wherein the request for the custom link is a GET request issued by the user computing device via the electronic network using at least one of: Bluetooth, WiFi, etc (See Nesbitt, para. [0048, 0161]) the database server generates a group of URLs related to a product when required to do so in response to a request from a client computer. A user initiates the execution of the browser application at the client and part of the starting operations of the browser is to generate requests of the latest regular expression list from the database server via an internet connection.
In reference to claims 29-35, the claims recite a method for carrying out similar steps to those found in the system claims numbered 21-27, respectively. Therefore, the claims are rejected under similar rationale.
In reference to claims 36-40, the claims recite a computer readable medium including executable instructions for carrying out similar steps to those found in the system claims numbered 21 and 24-27. Therefore, the claims are rejected under similar rationale.



Response to Arguments
6.	Applicant’s arguments with respect to claims 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for 



Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127. The examiner can normally be reached Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

MATTHEW J. LUDWIG
Examiner
Art Unit 2178



ML

/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178